DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings filed on 03 June 2019 are accepted by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kyle Bryan on 07 May 2021.

The application has been amended as follows: 

The Specification dated 03 June 2019 has been amended as follows:
In Paragraph [0001], line 3: “U.S. Pat. No. ____________” has been replaced with “U.S. Pat. No. 10,359,781”;
In Paragraph [0051], line 1: “\FIG. 5” has been replaced with --FIG.5--.

The Claims dated 03 June 2019 have been amended as follows:
In Claim 1, on line 6: “to identify” has been replaced with --and, based on the reviewing, identifying--.
In Claim 2,
on line 1: “further wherein” has been replaced with --wherein--;
on line 2: “standard width” has been replaced with --threshold width--;
on line 3: “standard width” has been replaced with --threshold width--.
In Claim 6, on line 3: “the road network” has been replaced with --a road network--.
In Claim 7, on line 1: “wherein geographic features” has been replaced with --wherein the geographic features--.
In Claim 8, on lines 17-18: “a location which is indicated as a precautionary action location” has been replaced with --the location which is indicated as the precautionary action location--.
In Claim 9,
on line 3: “the precautionary action” has been replaced with --the maneuver--;
on line 5: “the precautionary action” has been replaced with --the maneuver--.
In Claim 16,
on line 9: “the geographic network” has been replaced with --the geographic region--;
on line 10: “for a road width” has been replaced with --for locations with a road width--.
In Claim 17,
on lines 2-3: “the precautionary action” has been replaced with --the maneuver--;
on line 4: “the precautionary action” has been replaced with --the maneuver--.
In Claim 19, on line 7: “and s before” has been replaced with --and before--.
In Claim 21, on line 1: “wherein geographic features” has been replaced with --wherein the geographic features--.
In Claim 22,
on lines 15-16: “precautionary action data” has been replaced with --the precautionary action data--;
on line 17: “precautionary action data” has been replaced with --the precautionary action data--.  
In Claim 23, on line 3: “precautionary action data” has been replaced with --the precautionary action data--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 8, 16, and 22.  In particular, the prior art of record does not appear to teach nor immediately render obvious the 
Here, the prior art of record does not appear to teach that the augmented version of the database is created by:
(i) reviewing data contained in a first version of a database, comprising data representative of road sections and geographic features proximate those road sections within a geographic region; 
(ii) based on the reviewing, identifying, prior to the vehicle system having been provided with the component comprising the augmented version of the database, those road sections located throughout the geographic region that have a road width or lane width that is less than a threshold width; and 
(iii) forming the augmented version of the database by adding precautionary action data to the first version of the database in association with each identified road section to indicate locations at which the vehicle is to maneuver when approaching those locations such that the vehicle system determines whether or not to maneuver upon approach to the location based solely on whether precautionary action data is associated with the location in the augmented version of the database (emphasis added).  
Similarly, the prior art of record does not appear to teach that the augmented database includes:
(i) data that represents a road network in a geographic region; 
obtained from an original database that represents all road segments that make up the road network which have been evaluated for road width or lane width which is both less than a threshold width; and
(iii) data, configured based on a review of the data records obtained from the original database, prior to installation of the augmented database in a vehicle system, that indicates precautionary action locations, the data being configured to indicate a precautionary action location for each location of a road segment at which the review has determined that the road segment has a road width or lane width less than the threshold width such that the vehicle system determines whether or not to maneuver the vehicle upon approach to a location based on whether the location being approached is indicated as a precautionary action location in the augmented database (emphasis added), or
that the augmented database is configured prior to installation in a vehicle system to contain:  
(i) data obtained from an original database representing a geographic region in which a vehicle is being operated, wherein the data obtained from the original database includes data that represents all roads of a road network, the road network comprising road sections located in the geographic region, and geographic features proximate to the road sections located in the geographic network, the data evaluated during configuration of the augmented database for locations with a road width or lane width that is less than a threshold width, the augmented database further including precautionary action data that indicates precautionary action locations associated with those locations (emphasis added).

Tanaka (US 6,470,265 B1) teaches an invention in which an augmented database (or an augmented version of a database) is utilized to identify hazardous locations, and maneuver a vehicle accordingly, but does not appear to teach that the augmented database includes information regarding locations where a road segment has a road width or lane width less than a threshold width, and therefore does not appear to teach the claimed augmented version of a database would have been created nor the specifics related to the claimed augmented database as noted above.
Sato et al. (US 2002/0188400 A1) teaches an invention utilizing a database for providing a precautionary action when a vehicle approaches a road having a road width or lane width less than a threshold width, but does not appear to teach the features about the augmented version of the database, or the augmented database, as noted above.
Iwami et al. (US 2007/0021910 A1) teaches an invention for providing precautionary action information at locations where a road width or lane width is less than a threshold width, but does not appear to teach the features about the augmented version of the database, or the augmented database, as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669